Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-80123-CIV-RUIZ/REINHART


  MARIA MAGDALENA ALVAREZ GALVEZ, et al.,

                         Plaintiffs,

  vs.

  FANJUL CORP.,

                    Defendant.
  _________________________________/

        REPORT AND RECOMMENDATION ON DEFENDANT’S MOTION TO DISMISS
          (ECF NO. 63) AND PLAINTIFFS’ CROSS-MOTION FOR JURISDICTIONAL
                               DISCOVERY (ECF NO. 68)

           Currently before me are Defendant’s Motion to Dismiss the Amended Complaint (ECF

  No. 63) and Plaintiffs’ Cross-Motion for Leave to Conduct Jurisdictional Discovery (ECF No. 68),

  which were referred to me by the Honorable Rodolfo A. Ruiz. ECF Nos. 64, 70. In addition to

  the motions, I have reviewed the Complaint (ECF No. 1), Judge Ruiz’s Order dismissing the

  Complaint with leave to supplement (ECF No. 53), the Amended Complaint (ECF No. 56),

  Plaintiffs’ response and Defendant’s reply to the motion to dismiss (ECF Nos. 67, 71), as well as

  Defendant’s response and Plaintiffs’ reply to their cross-motion for discovery (ECF Nos. 72, 73).

  For the reasons that follow, I recommend that Defendant’s motion to dismiss (ECF No. 63) be

  GRANTED and Plaintiffs’ cross-motion for jurisdictional discovery (ECF No. 68) be DENIED.

                                          BACKGROUND

           In their initial Complaint, Plaintiffs alleged that on January 26, 2016, then-Defendant

  Central Romana Corp., a sugar company based in the Dominican Republic (“DR”), forcibly

  evicted Plaintiffs from their DR homes, destroyed Plaintiffs’ homes and their personal property,
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 2 of 14




  and caused Plaintiffs to suffer physical and emotional injury. ECF No. 1 at ¶¶ 36-40. The

  Complaint alleged that Central Romana is the alter-ego of Defendant Fanjul Corp. (“Fanjul”), a

  Florida company that Plaintiffs allege was likely involved in the decision to forcibly evict them.

  Id. at ¶ 50(a).

          Judge Ruiz dismissed the Complaint without prejudice, finding Plaintiffs’ allegations that

  Fanjul owns 35% of Central Romana’s shares through a subsidiary and that Fanjul and Central

  Romana share four overlapping officers and directors were “insufficient to plead an alter ego

  theory.” ECF No. 53 at 21-22. Judge Ruiz noted that Plaintiffs failed to allege “how Fanjul

  controls or dominates Central Romana to such an extent that the Court should disregard the

  corporate entity,” and Plaintiffs failed to “advance any allegations of improper or fraudulent use

  of the corporate form.” Id. at 22. Similarly, Judge Ruiz determined that Plaintiffs “alleged

  insufficient facts to support Fanjul’s vicarious liability based on general agency principles”

  because “the Complaint is devoid of allegations” supporting the requisite elements of

  “acknowledgement, acceptance, or control.” Id. at 22-23. Accordingly, Judge Ruiz concluded

  that “Plaintiffs have insufficiently alleged a basis to find Fanjul liable for the actions of Central

  Romana.” Id. at 23. Judge Ruiz granted Plaintiffs’ motion to amend the Complaint “to more

  clearly allege Fanjul’s involvement in the decisions that violated ‘Plaintiffs’ right to judicial

  process and due process,’” however, he did not grant Plaintiffs’ request to take brief jurisdiction-

  related discovery, noting that he had previously stayed discovery. Id. at 4.

          Thereafter, Plaintiffs filed their Amended Complaint, dropping Central Romana as a

  Defendant and claiming that joinder is not necessary because Central Romana is not an




                                                       2
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 3 of 14




  indispensable party.1 Plaintiffs also added the following allegations in an attempt to support their

  theory of vicarious liability:

          36. Fanjul controls and dominates Central Romana to such an extent that the Court
          should disregard Central Romana’s purported separate and distinct corporate
          existence. The basis of Fanjul’s control and dominance of Central Romana
          principally can be found in Fanjul’s corporate structure and the control exercised
          by the members of the Fanjul family, who own and control Fanjul, over the
          operations of Central Romana.

                                   *             *               *

          38. Relevant documents of Florida Crystals and Flo-Sun, Inc. (the predecessor of
          Fanjul) show the control and dominance Flo-Sun and Florida Crystals exercised
          over Central Romana. For example, in an organization chart, Central Romana is
          described as a subsidiary of Florida Crystals (The Fanjuls). See Exhibit A attached
          hereto and made a part hereof. Moreover, in a brochure produced by Flo-Sun and
          the Fanjul Group, Flo-Sun represents that it has been involved in the sugar business
          for 150 years, that it produces 10 million tons of sugar cane and 3.5 million tons of
          refined sugar, that it is the “leading producer of refined sugar in … the Dominican
          Republic,” that it owns 250,000 acres of land in the Dominican Republic, and that
          its holdings in the Dominican Republic include the Casa de Campo Resort. See
          Exhibit B attached hereto and made a part hereof. Central Romana purchased the
          Casa de Campo Resort in the late 1980s. See Exhibit C attached hereto and made a
          part hereof.

                                   *             *               *

          40. By virtue of their positions as senior officers and directors of Central Romana,
          Alfonso Fanjul, Jr., Jose Fanjul, Sr. and Jose Fanjul, Jr. control and dominate the
          Board of Directors of Central Romana. Moreover, because they are also senior
          officers and directors of Fanjul, and are part of the Fanjul family group that controls
          Fanjul, Fanjul controls and dominates Central Romana.


                                   *             *               *



  1
    As Judge Ruiz noted in his decision, Plaintiffs had to drop Central Romana from the case in order
  to maintain alienage jurisdiction, thus providing a basis for this Court’s subject matter jurisdiction.
  ECF No. 53 at 5, 19-20, 24. Alienage jurisdiction is “a form of diversity jurisdiction under which
  federal courts may hear cases between “citizens of a State and citizens or subjects of a foreign
  state.” Id. (citing Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1340 (11th Cir.
  2011) (quoting 28 U.S.C. § 1332(a)(2)).


                                                        3
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 4 of 14




         42. Through the above-described interlocking directorates and officerships, Fanjul
         dominates and controls Central Romana to such an extent that Central Romana’s
         purported independent existence is fictitious because Central Romana does not
         operate autonomously. Moreover, although ostensibly a separate and distinct
         corporation, Central Romana is in fact a subsidiary of Fanjul, in part, by virtue of
         Fanjul’s ownership of 35% of Central Romana stock.

                                *               *               *

         45. Fanjul relies almost exclusively on Central Romana to supply raw sugar and
         refined sugar products to the entities that comprise its sugar empire. For example,
         during the period November 27, 2019 through April 1, 2021, of the 46 shipments
         of sugar products Central Romana made to the United States, 8 were made to
         Okeelanta Corp. and 1 to the Central Romana facility in Yonkers, New York. See
         Exhibit D attached hereto and made a part hereof.

         46. By virtue of these facts, Fanjul had the ability and the right to supervise, and on
         information and belief did supervise, Central Romana employees and Central
         Romana ownership, including the aforesaid members of the Fanjul family.

         47. By virtue of these facts, on information and belief, the directors of Fanjul
         determine the policies of Central Romana with respect to land acquisition and
         related aspects of its sugar operations, and Central Romana is the vehicle through
         which Fanjul carries on its activities in the Dominican Republic.

         48. Fanjul engaged in improper conduct with respect to the events that give rise to
         this case because it used Central Romana to accomplish an illegal purpose – the
         unlawful eviction of the Plaintiffs from their homes and the unlawful taking of
         Plaintiffs’ land. Fanjul knew that by doing so it would significantly increase its
         revenues derived from the cultivation of sugar cane by Central Romana on land it
         unlawfully obtained from the Plaintiffs.2

         49. Fanjul ratified Central Romana’s unlawful evictions by acquiescing in, ignoring
         the public and international outcry about the unlawful evictions and failing to direct
         Central Romana to take any action to remedy them when it had the power and right
         to do so, in order to obtain a benefit for itself – increased land ownership on which
         to plant sugar cane and reap the corresponding financial benefit from its cultivation,
         harvesting, refining and sale.

                                *               *               *


  2
    Plaintiffs contend that “Central Romana’s purpose in undertaking the unlawful forcible evictions
  was to improperly obtain additional land at no cost in order to expand its sugar cane operations
  and substantially increase the revenues it derives from the ultimate sale of raw sugar and refined
  sugar products.” See Amended Complaint at ¶ 34.


                                                       4
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 5 of 14




         55. Central Romana was acting as Fanjul’s agent with respect to the unlawful
         evictions, it accepted the undertaking to act as Fanjul’s agent in connection with
         the unlawful evictions, and it was subject to Fanjul’s control with respect to the
         unlawful evictions.

  ECF No. 56 (emphasis added).

         On June 7, 2021, Defendant Fanjul moved to dismiss the Amended Complaint for a variety

  of reasons. ECF No. 63. Specifically, Fanjul contends that, once again, Plaintiffs have failed to

  allege facts sufficient to support their vicarious liabilty claims under Rule 12(b)(6). The motion

  also contends that Plaintiffs’ claims are time-barred, that Central Romana is an indispensable party

  under Rule 19 and Plaintiffs’ failure to join it must result in dismissal, even though Fanjul also

  acknowledges that joinder of Central Romana would deprive this Court of subject matter

  jurisdiction under Rule 12(b)(1).

         In response, Plaintiffs concede that Counts I-III are time-barred under Dominican law.

  ECF No. 67-1 at 11. Nevertheless, Plaintiffs move for jurisdictional discovery on the issue of

  vicarious liability on the common law claims in Counts IV-VIII. ECF No. 67/68. According to

  Plaintiffs, they need discovery to establish “the control and domina[n]ce exercised by [Defendant]

  Fanjul over [non-party] Central Romana.” ECF No. 67-1 at 7.3

         Plaintiffs seek discovery on the following topics:

             1. The participation of Alfonso Fanul, Jr., Jose Fanjul, Sr., Jose Fanjul, Jr., Andres
             Fanjul and Alexander Fanjul in the operations and affairs of Central Romana, which
             would include review and analysis of Fanjul and Central Romana Board of Directors
             Meeting Minutes, and Fanjul and Central Romana Board of Directors’ Committee
             Meeting Minutes;

             2. The participation of Alfonso Fanjul, Jr., Jose Fanjul, Sr., and Jose Fanjul, Jr. in
             particular, and the other Fanjul Board members in general, in Central Romana’s land



  3
     In their response, Plaintiffs contend that if they can establish that Central Romana is the alter
  ego of Fanjul, then they need not join Central Romana as a defendant, and thus, the Court will
  retain its subject matter jurisdiction. ECF No. 67-1 at 12.


                                                       5
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 6 of 14




              acquisition activities and the creation and implementation of Central Romana’s land
              acquisition and development policies and practices;

              3. The operational relationship between Central Romana and Florida Crystals Corp.;

              4. The operational relationship between Florida Crystals Corp. and Fanjul;

              5. The operational relationship between Central Romana, Okeelanta Corp. and Fanjul;

              6. The extent to which Alfonso Fanjul and Jose Fanjul have obtained, or participated
              in obtaining, financial support for Central Romana;4

              7. The extent to which the officers and directors of Fanjul have the right to supervise
              or direct, and do supervise or direct, the activities of Central Romana officers, directors
              and employees;

              8. Central Romana’s knowledge that evicting the Plaintiffs would result in a financial
              benefit to Fanjul; and

              9. That Central Romana effectively exists to supply the sugar requirements of the
              companies that comprise the Fanjul sugar empire.


                                             DISCUSSION

         1.   Fanjul’s Motion to Dismiss

              a. Legal Standard

         A pleading in a civil action must contain “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy the Rule 8 pleading

  requirements, a claim must provide the defendant fair notice of plaintiff’s claim and the grounds

  upon which it rests. See Swierkiewicz v. Sorema N.A., 534 U. S. 506, 512 (2002). While a claim

  “does not need detailed factual allegations,” it must provide “more than labels and conclusions”




  4
   According to Plaintiffs, “Defendant admits that Alfonso Fanjul and Jose Fanjul exercise some
  degree of financial control over Central Romana,” and discovery “will elucidate the extent of that
  control . . . [and] whether Fanjul exerts dominance and control over Central Romana to such an
  extent that vicarious liability can be established.” ECF No. 67-1 at 8, n.1 (citing 63 at 6).



                                                        6
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 7 of 14




  or “a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U. S. 662, 678 (2009) (explaining that the Rule

  8(a)(2) pleading standard “demands more than an unadorned, the defendant-unlawfully-harmed-

  me accusation”).     Nor can a claim rest on “‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Iqbal, 556 U. S. at 678 (quoting Twombly, 550 U. S. at 557 (alteration in

  original)).

          On a motion to dismiss under Rule 12(b)(6), the Court must view the well-pled factual

  allegations in a claim in the light most favorable to the non-moving party. Dusek v. JPMorgan

  Chase & Co., 832 F.3d 1243, 1246 (11th Cir. 2016). Viewed in that manner, the factual allegations

  must be enough to raise a right to relief above the speculative level, on the assumption that all the

  allegations in the claim are true (even if doubtful in fact). Twombly, 550 U. S. at 555 (citations

  omitted). The Supreme Court has emphasized that “[t]o survive a motion to dismiss a complaint

  must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face.’” Id. at 570. In addition, “courts may infer from factual allegations in the complaint

  obvious alternative explanations, which suggest lawful conduct rather than the unlawful conduct

  that plaintiff would ask the court to infer.” Am. Dental Assoc. v. Cigna Corp., 605 F. 3d 1283,

  1290 (11th Cir. 2010) (citing Iqbal, 556 U. S. at 682). “Where a complaint pleads facts that are

  ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

  plausibility of ‘entitlement to relief.’” Iqbal, 556 U. S. at 678 (quoting Twombly, 550 U. S. at

  557). When evaluating a motion to dismiss under Rule 12(b)(6):

          [A] court considering a motion to dismiss can choose to begin by identifying
          pleadings that, because they are no more than conclusions, are not entitled to the
          assumption of truth. While legal conclusions can provide the framework of a
          complaint, they must be supported by factual allegations. When there are well-
          pleaded factual allegations, a court should assume their veracity and then determine
          whether they plausibly give rise to an entitlement to relief.



                                                        7
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 8 of 14




  Iqbal, 556 U. S. at 679. Factually unsupported allegations based “on information and belief” are

  not entitled to the assumption of truth. See Scott v. Experian Info. Sols., Inc., 2018 WL 3360754,

  at *6 (S.D. Fla. June 29, 2018) (J. Altonaga) (“Conclusory allegations made upon information and

  belief are not entitled to a presumption of truth, and allegations stated upon information and belief

  that do not contain any factual support fail to meet the Twombly standard.”).

              b. Sufficiency of Allegations under Rule 12(b)(6)

          In its motion to dismiss, Fanjul contends that Plaintiffs have simply “recycled their

  allegations” regarding the interconnected relationship between Fanjul and Central Romana in their

  Amended Complaint, and thus, “the Court’s earlier analysis applies and dictates the same result.”

  ECF No. 63 at 3.

          In his prior decision, Judge Ruiz listed the three ways a parent company can be held liable

  for the acts of its subsidiaries: “(1) an alter ego theory to ‘pierce the corporate veil;’ (2) vicarious

  liability based on general agency principles; or (3) direct liability where the parent directly

  participated in the wrong complained of.” ECF No. 53 at 20 (quoting Salinero v. Johnson &

  Johnson, No. 18-23643, 2019 WL 4585215, at *2 (S.D. Fla. Sept. 20, 2019)). Judge Ruiz noted

  that “[t]o establish a claim for piercing the corporate veil under Florida law, a plaintiff must allege

  that ‘(1) the shareholder dominated and controlled the corporation to such an extent that the

  corporation’s independent existence, was in fact non-existent and the shareholders were in fact

  alter egos of the corporation; (2) the corporate form [was] used fraudulently or for an improper

  purpose; and (3) the fraudulent or improper use of the corporate form caused injury to the

  claimant.’” ECF No. 53 at 20-21 (quoting Molinos, 633 F.3d at 1349 and Gasparini v.




                                                         8
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 9 of 14




  Pordomingo, 972 So. 2d 1053, 1055 (Fla. 3d Dist. Ct. App. 2008)); see also Johnson Enterprises

  of Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290, 1320 (11th Cir. 1998).

         Judge Ruiz also set forth the law regarding vicarious liability based on general agency

  principles, noting that under Florida law, to hold a parent liable as the principal of a subsidiary-

  agent, Plaintiffs must establish: “(1) acknowledgement by the principal that the agent will act for

  it, (2) the agent’s acceptance of the undertaking, and (3) control by the principal over the actions

  of the agent.” ECF No. 53 at 22 (quoting Salinero, 2019 WL 4585215, at *3 and State v. Am.

  Tobacco Co., 707 So. 2d 851, 854 (Fla. 4th Dist. Ct. App. 1998)); see also Brusherd v. Ford Motor

  Co., No. 08-513, 2009 WL 10670567, at *4 (M.D. Fla. Sept. 18, 2009). The parent corporation

  “must exercise control to the extent the subsidiary manifests no separate corporate interests of its

  own and functions solely to achieve the purposes of the dominant corporation.” Salinero, 2019

  WL 4585215, at *3 (internal quotation marks omitted).

         I have reviewed the new allegations and attachments to the Amended Complaint, and I find

  that they do not sufficiently develop the initial pleading so as to warrant a different outcome.

  Contrary to Plaintiffs’ claim that their Amended Complaint alleges “facts demonstrating Fanjul’s

  control and dominance over the activities of Central Romana in general, and in particular with

  respect to the misconduct at issue in this case” (ECF No. 67-1 at 4), I find that Plaintiffs have not

  alleged any new facts; instead they offer only new speculation and legal conclusions. Although

  Plaintiffs have rephrased some of their allegations, they remain factually insufficient. Once again,

  Plaintiffs rely on the corporate structure of the two entities, highlighting Fanjul’s 35% ownership

  of Central Romana’s stock, and the overlapping officers and directors. Plaintiffs repeatedly refer

  to the “control and dominance” Fanjul has over Central Romana, but they do not cite to any new

  facts to support these allegations; nor do the exhibits attached to the Amended Complaint provide




                                                       9
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 10 of 14




   sufficient support. Plaintiffs contend that Central Romana’s “independent existence is fictitious

   because [it] does not operate autonomously” (ECF No. 56 at ¶ 42), but they offer no facts to support

   this allegation.

           Paragraphs 46 and 47 of the Amended Complaint contend that Central Romana was “the

   vehicle through which Fanjul” operated in the DR, and that Fanjul supervised Central Romana

   employees and determined Central Romana’s land acquisition policies. ECF No. 56. However,

   these allegations are based solely “on information and belief,” and thus, as noted above, they are

   not entitled to the assumption of truth. See Scott, 2018 WL 3360754, at *6.

           Similarly, Plaintiffs allege that “Fanjul engaged in improper conduct . . . because it used

   Central Romana to accomplish . . . the unlawful eviction . . .[and] taking of Plaintiffs’ land” (ECF

   No. 56 at ¶ 48), and that Fanjul “had the power and right” to “direct” Central Romana to “remedy”

   the situation. Id. at ¶ 49. But these allegations are not substantiated with any facts showing that

   Fanjul was behind the eviction, or that as a minority shareholder, Fanjul had the power to direct

   Central Romana to do anything, much less provide reparations for the losses it inflicted.

           Finally, I reject Plaintiffs’ attempt to add new allegations regarding the general agency

   principles that were absent from the initial Complaint. Plaintiffs’ new contentions that “Central

   Romana was acting as Fanjul’s agent” because it “accepted the undertaking to act as Fanjul’s agent

   in connection with the unlawful evictions, and it was subject to Fanjul’s control” (ECF No. 56 at

   ¶ 55) (emphasis added) are nothing more than unsupported legal conclusions. In any event,

   Plaintiffs do not allege that Fanjul ever acknowledged that Central Romana would act on its behalf




                                                       10
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 11 of 14




   in conducting the evictions (the third element necessary to establish agency), much less provide

   any facts to support such a claim.5

             Given Plaintiff’s concession that Counts 1-III are time-barred, there are five counts

   remaining in the Amended Complaint. Fanjul’s potential liability on these five counts, as well as

   Plaintiffs’ claim that Central Romana is not an indispensable party, are premised on Plaintiffs’

   theory of vicarious liability or that an agency relationship existed between Fanjul and Central

   Romana. Plaintiffs have failed to meet their burden of alleging new facts sufficient to support

   these claims, thus, the Amended Complaint must be dismissed in its entirety. Accordingly, I need

   not consider Fanjul’s argument that the common law claims in Counts IV-VIII of the Amended

   Complaint are time-barred, nor must I evaluate Fanjul’s contention that Plaintiffs’ common law

   claims must be dismissed because Florida state law is inapplicable to the extraterritorial conduct

   alleged in the Amended Complaint.

             2. Plaintiffs’ Motion for “Jurisdictional” Discovery

             “It is no small thing to file a lawsuit that brings someone involuntarily into federal court.

   Prior to filing such a lawsuit, a plaintiff is required to conduct a meaningful investigation to

   determine that the facts permit the defendant to be sued in the court where the lawsuit will be

   filed.”




   5
      I reject Plaintiffs’ claim that Paragraph 49 is “sufficient to establish [ ] acknowledgement by
   Fanjul that Central Romana would act on its behalf.” ECF No. 67-1 at 9. Paragraph 49 contends
   that Fanjul “ratified Central Romana’s unlawful evictions by acquiescing in, ignoring the public
   and international outcry about the unlawful evictions and failing to direct Central Romana to take
   any action to remedy them . . .” ECF No. 56. Putting aside whether ratification through
   acquiescence is sufficient to establish acknowledgement of an agency relationship, I reiterate my
   finding above, that there is no evidence that Fanjul had the power to direct Central Romana to do
   anything. Therefore, Fanjul’s failure to issue directives does not establish that it ratified Central
   Romana’s conduct, let alone that Fanjul acknowledged Central Romana was acting on its behalf.


                                                          11
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 12 of 14




   In re Zantac (Ranitidine) Products Liab. Litig., 20-MD-2924, 2020 WL 6907056, at *1 (S.D. Fla.

   Nov. 24, 2020) (J. Reinhart). Post-filing discovery is not a substitute for pre-filing investigation

   and factual development. A Court need not defer ruling on a motion to dismiss “in order to allow

   the plaintiff to look for what the plaintiff should have had – but did not – before coming through

   the courthouse doors.” Lowery v. Alabama Power Co., 483 F.3d 1184, 1216 (11th Cir. 2007).

          It is well settled that district courts have the discretion to order the discovery of facts

   necessary to determine their jurisdiction over the merits. Eaton v. Dorchester Dev., Inc., 692 F.2d

   727, 729 (11th Cir. 1982). Here, Judge Ruiz has exercised that discretion by staying discovery.

          Plaintiffs contend that they are seeking “jurisdictional discovery,” but that is incorrect.

   First, Fanjul has not raised a jurisdictional defense. Its motion is filed under Rule 12(b)(6), not

   Rule 12(b)(1) or 12(b)(2). See In re Zantac at *2 (qualified right to jurisdictional discovery exists

   only in response to a factual jurisdictional challenge). Second, Fanjul waived any personal

   jurisdiction defense by not raising it in its Motion to Dismiss. Fed. R. Civ. P. 12(h)(1). Third,

   there is no dispute that Fanjul and the Plaintiffs are diverse for purposes of subject matter

   jurisdiction. Because jurisdiction is not in dispute, there is no basis for jurisdictional discovery,

   even if that were what Plaintiffs want.

          In fact, Plaintiffs want something different. The proposed discovery is designed to show

   that Fanjul can be held legally responsible for the actions of Central Romana. Its purpose is to

   help Plaintiffs state a claim for which relief can be granted against Fanjul. That is merits

   discovery. Merits discovery is limited to evidence relevant to the well-pled claims in the Amended

   Complaint. See Fed. R. Civ. P. 26(b)(1). For the reasons stated above, there are no well-pled

   claims against Fanjul, so Plaintiffs are not entitled to the discovery that they request. See Turner

   v. Costa Crociere S.P.A., No. 1:20-CV-21481-KMM, 2020 WL 9071486, at *6, n.4 (S.D. Fla.




                                                        12
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 13 of 14




   Aug. 23, 2020) (J. Moore) (“a plaintiff may not argue that it requires discovery to defeat a motion

   to dismiss for failure to state a claim.”) (citing Inman v. Am. Paramount Fin., 517 F. App'x 744 at

   748–49 (11th Cir. 2013).6



                                       RECOMMENDATION

          Accordingly, I recommend that:

       1. Defendant Fanjul’s motion to dismiss (ECF No. 63) be GRANTED; and

       2. Plaintiffs’ request to take jurisdictional discovery (ECF No. 68) be DENIED.



                                 NOTICE OF RIGHT TO OBJECT

       A party shall serve and file written objections, if any, to this Report and Recommendation with

   the Honorable Rodolfo A. Ruiz, United States District Court Judge for the Southern District of

   Florida, within FOURTEEN (14) DAYS of being served with a copy of this Report and

   Recommendation. Failure to timely file objections shall constitute a waiver of a party's "right to

   challenge on appeal the district court’s order based on unobjected-to factual and legal

   conclusions." 11th Cir. R. 3-1 (2016).

       If counsel do not intend to file objections, they shall file a notice advising the District

   Court within FIVE DAYS of this Report and Recommendation.




   6
        Without citing any legal support, Plaintiffs contend in their response/cross-motion that
   “Defendant’s assertion that the Amended Complaint fails to allege facts sufficient to hold Fanjul
   vicariously liable fo[r] the misconduct of Central Romana is a challenge to this Court’s subject
   matter jurisdiction.” ECF No. 67-1. I disagree. Subject matter jurisdiction goes to the Court’s
   power to adjudicate a particular dispute, not to whether a party can prevail in that dispute.


                                                       13
Case 9:20-cv-80123-RAR Document 74 Entered on FLSD Docket 08/04/2021 Page 14 of 14




          DONE and SUBMITTED in Chambers this 4th day of August, 2021, at West Palm Beach

   in the Southern District of Florida.




                                            __________________________________
                                            BRUCE REINHART
                                            UNITED STATES MAGISTRATE JUDGE




                                                14
